DETAILED ACTION
Claims 1-22 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/2020, 5/19/2020, 8/4/2020, and 3/11/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9-11, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kersey (US PGPUB 2005/0012935 A1, hereinafter Kersey).

Regarding claim 1, Kersey teaches a method of assessing fluid flow in a conduit (see [0002]), the fluid comprising hydrocarbons (see [0003]), the method comprising the steps of: (a) measuring optical variances resulting from at least one circumferential mode of vibration of the conduit (see [0047]-[0049], optical variances due to vibratory modes of the pipe (considered as circumferential modes) are included in the optical measurements as described, and then reduced by averaging the measurements along the pipe to reduce the variances do so said vibrational modes; thus it is the Examiners view that the optical variances from the circumferential modes of vibration are measured and then reduced by averaging as described) by directing a monochromatic light source (see [0042], use of laser) onto an external surface of the conduit (see Fig. 1 and [0042], light 40 directed onto external surface of conduit 14) and detecting light to provide a measured vibration of the conduit as a result of fluid flow in the conduit (see Fig. 1 and [0036], detection by 20 provides measured vibration of the conduit); and (b) assessing the fluid flow in the conduit using the measured vibration of the conduit (see [0036], discussion of assessing of fluid flow using measured vibration of conduit 14).

Regarding claim 2, Kersey above teaches all of the limitations of claim 1. 
Furthermore, Kersey teaches that the monochromatic light source and a receiver are provided as part of a Laser Doppler vibrometer or interferometer (see [0042]).

Regarding claim 3, Kersey above teaches all of the limitations of claim 1.
Furthermore, Kersey teaches that the detector measures optical variances resulting from the vibrational velocity of an external surface of the conduit (see [0036]).

Regarding claim 6, Kersey above teaches all of the limitations of claim 1.
Kersey teaches that the step of measuring optical variances from vibration of the conduit generates a series of signal signatures (see Fig. 16, series of signal signatures shown).

Regarding claim 7, Kersey above teaches all of the limitations of claims 1 and 6.
Furthermore, Kersey teaches that the method further comprises the step of expressing the signal signatures in the frequency domain such as by a Fourier Transform process (see Fig. 16).

Regarding claim 9, Kersey above teaches all of the limitations of claims 1 and 6.
Furthermore, Kersey teaches one or more feature recognition techniques (see Fig. 21) is/are applied to the series of signal signatures in order to characterize a variety of flow regimes (see [0102].

Regarding claim 10, Kersey above teaches all of the limitations of claims 1, 6, and 9.
Furthermore, Kersey teaches a training an algorithm to map relationships between known flow data and the signal signatures, then using the trained algorithm to assess the nature of the fluid flow based on the signal signatures (see [0089]-[0094]).

Regarding claim 11, Kersey above teaches all of the limitations of claims 1, 6, 9, and 10.
Furthermore, Kersey teaches training the algorithm using further data, including at least one of: pipeline diameter, pipeline thickness, pipeline material, fluid chemistry, temperature, pressure and surface tension (see [0090], Keff includes modulus of pipewall).

Regarding claim 14, Kersey above teaches all of the limitations of claim 1.
Furthermore, Kersey teaches a change in the measured vibration of the conduit is indicative of the fluid flow in the conduit upstream or downstream of the external surface on which the 

Regarding claim 21, Kersey above teaches all of the limitations of claim 1.
Furthermore, Kersey teaches an apparatus for the method of assessing fluid flow in a conduit as claimed in any preceding claim 1 (see Fig. 2; see also [0045]-[0048]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kersey.

Regarding claim 4, Kersey above teaches all of the limitations of claim 1.
Kersey fails to specifically teach that optical variances from at least ten circumferential modes of vibration are measured.
However, Kersey does teach that at there are N measurements which includes circumferential modes of vibration which are averaged (see [0047]-[0049], optical variances due to vibratory modes of the pipe (considered as circumferential modes) are included in the N optical measurements as described, and then reduced by averaging the measurements along the pipe to reduce the variances do so said vibrational modes).
Kersey at least ten circumferential modes of vibrations which are measured. This would improve the method by reducing the errors due to the vibrational modes of the pipe by increasing the number of averaged mode

Regarding claim 5, Kersey above teaches all of the limitations of claim 1.
Kersey fails to specifically teach the optical variances are measured at least 5,000 times per second.
However, Kersey does teach the use of a Laser Doppler vibrometer (see [0042]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the Laser Doppler vibrometer system of Kersey can sample at rates above 5KS/s. This allows for improved signal to noise ratio as is known in the art.

Regarding claim 8, Kersey above teaches all of the limitations of claims 1, 6, and 7.
Kersey fails to specifically teach that the step of assessing fluid flow in the conduit includes considering frequencies above 3,000 Hz, optionally above 10,000 Hz.
However, Kersey does teach the use of a Laser Doppler vibrometer (see [0042]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the Laser Doppler vibrometer system of Kersey may considered frequencies above 10KHz. This allows for the improved detection of vibrations and variations in the target as is known in the art.

Regarding claim 22, Kersey above teaches all of the limitations of claims 1 and 21.
Kersey fails to specifically teach that the detector is able to measure the velocity of an external surface of the conduit to an accuracy of +/- 20 nm/s.
However, Kersey does teach the use of a Laser Doppler vibrometer to determine fluid flow (see [0042]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to utilize a Laser Doppler vibrometer system of Kersey with an accuracy of +/- 20 nm/s. This is because one of ordinary skill in the art would have chosen the Doppler system based on the accuracy and/or cost limitations as required.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kersey as applied to claim 10 above, and further in view of Ahmad et al. (US PGPUB 2015/037667 A1, hereinafter Ahmad).

Regarding claim 12, Kersey above teaches all of the limitations of claims 1, 6, 9, and 10.
Kersey fails to teach that a neural network is used to map relationships between known data and the signal signatures, the neural network comprising an input leading to a plurality of nodes in a first layer, which are connected in turn to a plurality of nodes in at least one second layer, each node comprising a weighting value and an offset value, each of which are optimized in order to produce an accurate prediction for the fluid flow.
Ahmad teaches that a neural network is used to map relationships between known data and the signal signatures, the neural network comprising an input leading to a plurality of nodes in a first layer, which are connected in turn to a plurality of nodes in at least one second layer, each node comprising a weighting value and an offset value, each of which are optimized in order to produce an accurate prediction for the fluid flow (see [0069]-[0080]).
Kersey so as to use the neural network as described by Ahmad. This would allow for improved computer implemented methods of determining computer flow parameters of multiphase flow as suggested by Ahmad (see [0011]).


Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kersey as applied to claim 1 above, and further in view of Davis et al. (US PGPUB 2002/006431 A1, hereinafter Davis).

Regarding claim 13, Kersey above teaches all of the limitations of claim 1.
Kersey fails to specifically teach that the conduit is a subsea pipeline.
Davis teaches sensing fluid in a subsea pipeline (see Fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Kersey such that it was applied to a subsea pipeline as suggested by Davis. This would allow for the accurate sensing of fluid flow as provided by Kersey in the subsea pipeline of Davis.

Regarding claim 15, Kersey above teaches all of the limitations of claim 1.
Kersey, fails to teach that the conduit is a first conduit and the fluid flows into a manifold and onwards into a downstream pipeline, and wherein at least one further conduit comprises fluid comprising hydrocarbons and flows into the manifold, and said downstream pipeline, such that the fluid from the first and at least one further conduit are combined in the downstream pipeline.
Davis teaches that the conduit is a first conduit and the fluid flows into a manifold and onwards into a downstream pipeline, and wherein at least one further conduit comprises fluid comprising hydrocarbons and flows into the manifold, and said downstream pipeline, such that the fluid from the first and at least one further conduit are combined in the downstream pipeline (see Fig. 1, hydrocarbons flow from several pipelines into manifold as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Kersey such that it was applied to a subsea pipeline system as suggested by Davis. This would allow for the accurate sensing of fluid flow as provided by Kersey in the subsea pipeline system of Davis.

Regarding claim 16-18, Kersey as modified by Davis above teaches all of the limitations of claims 1 and 15.
Kersey as modified by Davis above fails to specifically teach that the method further comprises a step of predicting the fluid flow in the downstream pipeline based on the assessment of fluid flow in at least the first conduit; wherein step (a) is also applied to the at least one further conduit to assess fluid flow therein; wherein the method further comprises a step of predicting the fluid flow in the downstream pipeline based on the assessment of fluid flow in the first and the at least one further conduit.
However, Davis further taches a step of predicting the fluid flow in the downstream pipeline based on the assessment of fluid flow in at least the first conduit (see Fig. 1, fluid flow in downstream pipe 12 determined via fluid flow in first conduit 16 via sensors 22); wherein step (a) is also applied to the at least one further conduit to assess fluid flow therein (see Fig. 1, multiple conduits shown upstream of downstream conduit 12); wherein the method further comprises a step of predicting the fluid flow in the downstream pipeline based on the assessment of fluid flow in the first and the at least 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Kersey as modified by Davis above such that the downstream fluid flow from multiple conduits was determined as suggested by Davis. This would allow for the accurate sensing of fluid flow as provided by Kersey in the subsea pipeline system of Davis.

Regarding claim 19, Kersey above teaches all of the limitations of claim 1.
Kersey fails to specifically teach that the monochromatic light source is directed into a fibre optic, and travels through the fibre optic to a remote location before it is directed onto the external surface of the conduit.
Davis teaches that the monochromatic light source is directed into a fibre optic, and travels through the fibre optic to a remote location before it is directed onto the external surface of the conduit (see [0025]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Kersey such that the fiber optic system was used as suggested by Davis. This would allow for the accurate non-intrusive sensing of fluid flow as suggested by Davis (see [0009]).

Regarding claim 20, Kersey as modified by Davis above teaches all of the limitations of claims 1 and 19.
Kersey as modified by Davis above fails to specifically teach that the monochromatic light source is directed into a multiplexer, which is adapted to switch and direct the light source in turn to the 
However, Davis further teaches that the monochromatic light source is directed into a multiplexer (46), which is adapted to switch and direct the light source in turn to the fibre optic and at least one further fibre optic cable, each fibre optic cable leading to a different point on the conduit, or different conduits, in order to direct the monochromatic light source onto the external face of the or a conduit (see Fig. 3, FBG’s 46 act as multiplexers for teach fiber sensor 32A-D).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Kersey as modified by Davis above such that the fiber optic system was used as suggested by Davis. This would allow for the accurate non-intrusive sensing of fluid flow as suggested by Davis (see [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855